UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 CECIL BANCORP, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11.(set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 127 North Street Elkton, Maryland 21921-5547 June 15, 2012 Dear Fellow Shareholder: We cordially invite you to attend our 2012 Annual Meeting of Shareholders to be held at the , on Wednesday, August 1, 2012 at 9:00 a.m., Eastern Time. This year, we are again pleased to be using the new Securities and Exchange Commission rule that allows companies to furnish their proxy materials over the Internet. As a result, we are mailing shareholders of record a Notice of Internet Availability instead of a paper copy of this proxy statement and our 2011 Annual Report.The notice contains instructions on how to access those documents over the Internet. The notice also contains instructions on how stockholders can receive a paper copy of our proxy materials, including this proxy statement, our 2011 Annual Report and a proxy card. The Annual Meeting has been called for the following purposes: · Election of three directors; · Approval of a non-binding advisory resolution on executive compensation; · Approval of an amendment to the Articles of Incorporation to increase the number of authorized shares of Common Stock; · Approval of an adjournment of the meeting if necessary to solicit additional votes for the amendment; and · Consideration of any other matters as may properly come before the Annual Meeting or any adjournments. At our Annual Meeting, we will discuss highlights of the past year. Our 2011 results are presented in detail in the 2011 Annual Report which is also available on the Internet. Directors and officers, as well as representatives of Stegman & Company, Cecil Bancorp’s independent registered public accounting firm, will be present to respond to any questions shareholders may have. Your Board of Directors recommends that you vote “FOR” the election of the Board’s nominees for directors, “FOR” approval of the non-binding advisory resolution on executive compensation, “FOR” approval of an amendment to the Articles of Incorporation to increase the number of authorized shares of Common Stock and “FOR” approval of an adjournment if necessary to solicit additional votes. Your vote is important. Please complete the proxy card and return it in the enclosed, postage-paid envelope. Thank you for investing in Cecil Bancorp. Sincerely, Matthew G. Bathon Mary B. Halsey Chairman of the Board President TABLE OF CONTENTS Page Page 22 NOTICE OF ANNUAL MEETING 1 Description of Amendment QUESTIONS AND ANSWERS 2 Potential Consequences of the PROPOSAL I – ELECTION OF Proposed Increase in the Number DIRECTORS 4 of Authorized Shares of Common Director Nominees 5 Stock is Approved 22 Directors Continuing in Office 6 Potential Consequences if the CORPORATE GOVERNANCE 7 Proposed Increase in the Number Director Independence 7 of Authorized Shares of Common Board Leadership Structure and Role Stock is Not Approved 23 in Risk Oversight 7 Pro Forma Financial Information 23 Board Meetings and Committees 8 Vote Required and Recommendation Code of Ethics 10 of the Board of Directors 25 VOTING SECURITIES OWNED BY PROPOSAL IV – ADJOURNMENT OF DIRECTORS AND EXECUTIVE THE ANNUAL MEETING 25 OFFICERS 10 CERTAIN TRANSACTIONS 26 DIRECTOR AND EXECUTIVE OWNERS OF MORE THAN 5% OF COMPENSATION 11 CECIL BANCORP’S VOTING Director Compensation 11 SECURITIES 26 Summary Compensation Table 12 SECTION 16(a) BENEFICIAL OWNERSHIP Outstanding Equity Awards at REPORTING COMPLIANCE 28 December 31, 2011 13 RELATIONSHIP WITH INDEPENDENT Retirement, Severance and Change in REGISTERED PUBLIC Control Agreements 14 ACCOUNTING FIRM 28 EQUITY COMPENSATION PLAN INFORMATION 15 PREAPPROVAL OF SERVICES 29 PROPOSAL II – ADVISORY (NON- REPORT OF THE AUDIT COMMITTEE 29 BINDING) VOTE ON EXECUTIVE OTHER MATTERS 30 COMPENSATION 15 SHAREHOLDER PROPOSALS AND PROPOSAL III – AMENDMENT TO COMMUNICATIONS 30 ARTICLES OF INCORPORATION TO ANNUAL REPORT ON FORM 10-K 30 INCREASE AUTHORIZED COMMON INCORPORATION BY REFERENCE 31 STOCK FROM 10,000,000 SHARES TO 100,000,000 SHARES 16 Background 16 Description of Series B Preferred Stock 17 Appendix A Audit Committee Charter Purpose of the Amendment 20 Appendix B
